Citation Nr: 1225735	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a dental disability, claimed as a gum condition, for VA compensation purposes.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1979 to May 1983.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a right ankle disability, a left ankle disability, a right leg disability, a left leg disability, bilateral hearing loss, and a dental disability.  Additionally, the RO determined that new and material evidence had not been received to reopen previously denied claims of service connection for right and left knee disabilities.  The appellant perfected an appeal of the RO's determination via her submission of a timely VA Form 9, Appeal to Board, in January 2010.  

Before the appeal was certified to the Board, in an August 2011 rating decision, the RO granted service connection for right ankle strain, left leg strain, and right leg strain, and assigned each disability an initial noncompensable rating effective April 21, 2009.  The Board finds that the grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal with respect to the claims of entitlement to service connection for a right ankle disability, a right leg disability, and a left leg disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

In November 2011, the appellant testified at a Board hearing at the RO with respect to the remaining issues on appeal.  A transcript of the hearing has been associated with the record.  

As set forth in more detail below, a remand is required with respect to the issues of entitlement to service connection for a left ankle disability, a right knee disability, and a left knee disability.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

With respect to the appellant's claim of service connection for a dental disability, a review of the record indicates that the RO has adjudicated only the issue of entitlement to service connection for a dental disability for VA compensation purposes.  38 C.F.R. § 3.381(a) (2011); see also 38 C.F.R. § 4.150 (2011) (setting forth dental disabilities for which compensation is warranted).  The issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not yet been addressed.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a dental disability for compensation purposes must also considered as a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).

The Board notes that VA has recently amended its regulations regarding the adjudication of claims of service connection for dental conditions for the purposes of entitlement to treatment purposes.  See 60 Fed. Reg. 4470-01 (2011) (to be codified at 38 C.F.R. § 3.381(a)).  These amendments identify some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation may nevertheless be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments also clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment.  Specifically, the amendments provide that VBA will adjudicate a claim of service connection of a dental condition for treatment purposes after the Veterans Health Administration determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination.

Inasmuch as the claim of service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not been adjudicated by either VHA or the RO, the Board does not have jurisdiction over it.  Thus, the issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment is referred to the appropriate agency of original jurisdiction for initial consideration.  


FINDINGS OF FACT

1.  The most probative evidence shows that bilateral hearing loss was not present during the appellant's active service or manifest to a compensable degree within one year of service separation nor does the record contain any indication that the appellant currently has a bilateral hearing loss disability which is causally related to her active service or any incident therein, including reported acoustic trauma.

2.  The appellant does not have a dental disability for VA compensation purposes.

3.  In an August 1983 rating decision, the RO denied service connection for a bilateral knee condition.  Although the appellant was duly notified of the RO's decision and her appellate rights in a September 1983 letter, she did not perfect an appeal within the applicable time period.

4.  In April 2009, the appellant requested reopening of her claim of service connection for a bilateral knee condition.

3.  Presuming its credibility, evidence received since the final August 1983 rating decision denying service connection for a bilateral knee condition relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claims of service connection for right and left knee disabilities.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may such disability be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for a dental disability, to include periodontal disease, for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).

3.  The August 1983 rating decision denying service connection for a bilateral knee condition is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).  

4.  New and material evidence has been received to warrant reopening of the claims of service connection for right and left knee disabilities.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  

In a June 2009 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete her claims of service connection, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The June 2009 letter included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a May 2011 letter, the RO advised the appellant of the information and evidence necessary to reopen her previously denied claim of service connection for a bilateral knee condition, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 2011 letter included a clear explanation of the reasons for the prior denial of the claim and the evidence needed to reopen it.  Since the issuance of that letter, the RO has reconsidered the appellant's claim, most recently in the August 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

In addition to these notification letters, at a prehearing conference held in connection with the November 2011 Board hearing, and during the hearing itself, the undersigned Veterans Law Judge discussed the issues on appeal with the appellant and her representative.  38 C.F.R. § 3.103 (2011).  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These discussions resulted in no indication of relevant, outstanding evidence which had been overlooked with respect to any of the issues adjudicated in this decision.  Id.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

In that regard, the Board notes that at her November 2011 hearing, the appellant referred to post-service medical treatment she had received for her knee disabilities.  She indicated, however, that the treatment providers had moved and she was unable to locate them to obtain records.  See transcript at page 6.  Under these circumstances, the Board finds that VA has no duty to assist with respect to these records.  Because the appellant has provided no specific information regarding the custodian of these records nor has she completed the necessary releases, any requests for such records would obviously be futile.  38 C.F.R. § 3.159(c)(2) (2011); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records).

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

Although the appellant has not been afforded VA medical examination in connection with her claims of service connection for hearing loss or a dental disability, given the evidence of record and the applicable legal criteria, the Board concludes that one is not necessary.  

An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  

As set forth in more detail below, the most probative evidence establishes that hearing loss was not present during the appellant's active service or manifest to a compensable degree within the first post-service year.  Indeed, the appellant's hearing acuity was tested on multiple occasions during her period of active duty and was consistently determined to be within normal limits.  At her May 1983 military separation medical examination, the appellant's hearing acuity was again tested and shown to be normal.  Additionally, the appellant completed a report of medical history at the time of her separation from service on which she specifically denied having or ever having had hearing loss.  The post-service record includes a July 1983 VA medical examination report showing that the appellant did not exhibit hearing loss at that time and there is no indication of hearing loss manifest to a compensable degree within one year of service separation.  

Although the appellant reports that she currently experiences symptoms of decreased hearing acuity, the record contains no indication that such symptoms may be associated with her active service or any incident therein, including reported acoustic trauma.  There is no medical evidence suggesting a link between any current decreased hearing acuity symptoms or a current hearing loss disability and service, nor does the record contain credible evidence of decreased hearing acuity since service.  Given these facts, the Board finds that an examination is not necessary.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or where there is credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  

With respect to the appellant's claim of service connection for a dental disability, the Board also concludes that a VA medical examination is not necessary.  Given the appellant's contentions, the medical evidence currently of record, and the applicable legal criteria, the record currently contains sufficient medical evidence to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  Moreover, the pertinent facts with respect to this claim are not in dispute.  Under these circumstances, no further duty to assist is required.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The appellant's service treatment records show that at her March 1979 military enlistment medical examination, she was noted to have flat feet.  No other pertinent abnormalities were identified.  Audiological testing conducted in connection with the enlistment examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
10
15

In-service treatment records are entirely silent for complaints or abnormalities pertaining to the appellant's hearing acuity.  Reference audiograms performed in October 1981 and April 1982 showed that the appellant's hearing acuity was within normal limits on both occasions, with no significant threshold shifts since the audiogram conducted at service enlistment.  

In-service treatment records also show that during the appellant's period of active duty, she sought treatment on a frequent basis for multiple complaints, including bilateral knee, foot, and leg pain.  In pertinent part, these records show that in June 1979, shortly after entering active duty, she sought treatment for bilateral knee pain and swelling in her legs for the past two years.  She reported that she had Osgood-Schlatter's disease.  The impression was chondromalacia, bilateral shin splints, bilateral medial tibial flare stress reaction.  

In July 1979, the appellant complained of continued bilateral knee pain.  The impression was bilateral patellofemoral dysfunction, chondromalacia, medial tibial stress reaction and shin splints.  She was seen on subsequent occasions in July and August 1979 in connection with complaints of knee pain.  The diagnoses included overuse syndrome and mild patellofemoral chondromalacia.  

In October 1979, the appellant again sought treatment for left knee pain.  She reported that she had a history of knee problems.  The assessment was Osgood-Schlatter's disease.  

In May 1981, the appellant sought treatment for pain in her right knee.  She indicated that she had a history of Osgood-Schlatter's.  The assessment was Osgood-Schlatter's.  In August 1981, the appellant complained of knee pain for the past two years, increased with activity and decreased by rest.  The assessment was patellofemoral pain syndrome.  In June 1982, the appellant sought treatment for pain in both knees.  The assessment was chronic chondromalacia, both knees.  

In September 1982, the appellant was given a permanent physical profile due to knee dysfunction (bilateral patellofemoral chondromalacia).  

At her May 1983 military separation medical examination, the appellant was noted to have pes planus and bilateral chondromalacia.  No other pertinent abnormalities were identified.  The appellant's ears, lower extremities, and musculoskeletal system were examined and determined to be normal, but for the pes planus and chondromalacia.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
10
15
5
5
5

The examiner noted that the appellant's hearing was within normal limits.  

In connection with her May 1983 military separation medical examination, the appellant completed a report of medical history on which she reported a history of chondromalacia.  She denied having or every having had hearing loss or ear trouble.  

Service dental records show that the appellant received routine dental care during her period of active duty, including prophylaxis and oral hygiene instructions.  Her third molars were extracted during her period of active duty.  In April and May 1983, shortly prior to her separation from active duty, she was seen for periodontal disease.  The military dentist advised her that he could not accomplish the remainder of the treatment prior to her discharge and he recommended follow-up dental care.  

In June 1983, the appellant submitted an original application for VA compensation benefits, seeking service connection for knee problems, which she indicated included weakness, stiffness, buckling, and severe pain in very humid weather.  Her application is silent for mention of any other disability.

In connection with her claim, the appellant underwent VA medical examination in July 1983.  She reported bilateral knee pain and intermittent swelling, aggravated by kneeling, extended walking and standing, and damp and cold weather.  The appellant reported that she started having knee pain during active duty and had had trouble on and off since that time.  Examination showed fine crepitation and full range of motion.  There was no undue laxity.  Her feet exhibited a depression of the longitudinal arch.  X-ray studies of the knees were normal.  The examiner indicated that the remainder of the general medical examination was normal in pertinent part.  Specifically, the appellant's ears were examined and determined to be normal.  The examiner noted that the appellant exhibited no hearing loss.  The diagnoses included bilateral knee strain and chondromalacia, right and left patella.  

In an August 1983 rating decision, the RO denied service connection for a bilateral knee disability, finding that the appellant's knee condition had existed prior to service and had not been aggravated thereby.  The appellant was notified of the RO's determination and her appellate rights in a September 1983 letter, but she did not appeal.  

In April 2009, the appellant submitted another application for VA compensation benefits, seeking service connection for multiple disabilities, including bilateral leg, knee, and ankle disabilities, as well as a dental disability and bilateral hearing loss.  

In support of her claim, the RO obtained VA clinical records, dated from April to July 2011.  These records are entirely negative for complaints or abnormalities pertaining to the appellant's knees or to her hearing acuity.  During a May 2011 women's health initial visit, a complete physical examination was conducted during which the appellant was noted to have dentures on the top and a bridge on the bottom.  There were no oral lesions or other abnormalities noted.  The remaining VA clinical records are negative for dental complaints or abnormalities.  

In June 2011, the appellant was afforded a VA medical examination in connection with her claims of service connection for right ankle and bilateral leg disabilities.  On examination, she reported that she had developed right ankle pain in service after sustaining a strain during basic training.  Additionally, she reported that she started having lower extremity pain in her legs during basic training, although she could not recall a specific injury.  In reviewing the appellant's service treatment records, the examiner noted that the appellant had been treated for a right ankle strain as well as medial tibial flares and shin splints during active duty.  During the examination, the appellant complained of multiple pains in her lower extremities.  Her complaints also included pain and stiffness in the knee, ankle, back, and hip.  She also reported occasional swelling in her legs and ankle.  X-ray studies of the right ankle and bilateral legs were negative for degenerative joint disease or fracture.  Physical examination showed normal range of motion of both ankles without pain.  There was no instability.  The diagnoses were mild right ankle strain and mild bilateral leg strain.  The examiner indicated that both conditions were at least as likely as not related to the appellant's active service.  

At her November 2011 Board hearing, the appellant testified that prior to her military service, she had been without knee symptoms.  She indicated that during basic training, she developed pain and swelling in her knees after participating in PT.  She indicated that all of the running and exercising seemed to aggravate her knees to the point that she became unable to complete a PT test.  She indicated that she was eventually put on a physical profile during service.  Since her separation from service, the appellant testified that her knee symptoms had continued to worsen.  She testified that she had recently been told she may need physical therapy as well as a knee replacement.  With respect to her left ankle, the appellant testified that she recalled spraining it during PT.  She indicated that over the years, her ankle pain had become worse.  With respect to her hearing loss, the appellant testified that she recalled seeking treatment for ringing in her ears after she threw a grenade and it "bounced back," apparently detonating in close proximity to her.  She recalled being told by medical care providers that her symptoms would stop in time.  The appellant testified that, indeed, the ringing in her ears had subsided by the time of her service separation.  She indicated that as time went on, however, she later developed decreased hearing acuity and felt it may be related to the grenade incident or possibly acoustic trauma she sustained on the rifle range during service.  With respect to her claim for a dental disability, the appellant testified that prior to her separation from active duty, she had been receiving "gum treatments."  She testified that since that time, she had developed gingivitis.  


Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  

Service connection for certain chronic diseases, including arthritis or an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Finally, service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); but see Holton v. Shinseki, 557 F.3d 1362 (2009) (holding that "section 1111 is not pertinent where there is no question whether a disease or injury existed before the veteran's entry into the service or whether a preexisting condition was aggravated in service.").

Where the presumption of soundness attaches, the burden shifts to the Secretary to show by clear and unmistakable evidence that "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir.2004).  

The U.S. Court of Appeals for the Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397. 

In addition to the general criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Additionally, applicable criteria provide that VA compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2011) (delineating the dental disabilities for which compensation is warranted).  VA compensation is available for loss of teeth only if the lost masticatory surface cannot be restored by suitable prosthesis and if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2011) (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381 (2011).

The standard of proof generally applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).



Analysis

Hearing loss

The appellant seeks service connection for bilateral hearing loss which she contends may be causally related to noise exposure during active service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.

As set forth above, the appellant reports that she sustained acoustic trauma during active service, including from a grenade explosion and from weapons fire on the rifle range.  The appellant is competent to describe her recollections of in-service acoustic trauma and the record contains no basis upon which to question her credibility in this regard.

That an injury such as acoustic trauma occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that in-service injury or disease.  In this case, the evidence establishes that the appellant did not develop a hearing loss disability during service.  As set forth above, the appellant's service treatment records are entirely negative for complaints or findings of decreased hearing acuity or a hearing loss disability.  Indeed, the appellant's hearing acuity was tested on multiple occasions during her period of active duty and the results consistently showed that she had normal hearing acuity.  Additionally, at her military separation medical examination, the appellant again underwent audiometric testing which showed that her hearing acuity remained normal.  Moreover, on a report of medical history completed at the time of her military separation medical examination, the appellant expressly denied having or ever having had hearing loss.  Given this evidence, the Board concludes that hearing loss was not present during the appellant's active service.

The Board also finds that the most probative evidence establishes that a hearing loss disability was not manifest to a compensable degree within one year of the appellant's separation from active service.  Indeed, when the appellant was examined by VA in July 1983, her ears were determined to be normal and the examiner indicated that the appellant did not exhibit hearing loss.  There is no other probative evidence of hearing loss manifest to a compensable degree within one year of service separation.

Here, the Board notes that on her April 2009 application for VA compensation benefits, the appellant reported that her bilateral hearing loss had begun in 1983.  The Board has considered this notation but finds that it is not credible evidence that the appellant has experienced hearing loss since service.  As set forth above, multiple audiometric tests performed in service showed that the appellant had normal hearing acuity.  The appellant's hearing acuity was again tested at service separation and was again determined to be normal.  Moreover, the appellant herself completed a report of medical history on which she denied having or ever having had hearing loss. Similarly, a July 1983 VA medical examination determined that the appellant did not exhibit hearing loss.  The Board assigns far more probative weight to the objective, contemporaneous record, including the results of audiometric testing conducted at service separation, than to the recollections of the appellant of events which occurred decades previously.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  

Although the most probative evidence establishes that a hearing loss disability was not present during the appellant's active service or manifest to a compensable degree within one year of service separation, as set forth above, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In other words, even if a veteran does not exhibit a hearing loss disability during active duty, service connection may still be established if he or she currently satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the current hearing loss disability to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service"); see also 38 C.F.R. § 3.303(d) (2011).

In this case, however, the record contains no such evidence.  As a preliminary matter, the Board notes that although the appellant testified at her November 2011 Board hearing that she experiences decreased hearing acuity, the record contains no probative evidence of a current hearing loss disability which meets the criteria of section 3.385.  Although the appellant is competent to relate her symptoms of decreased hearing acuity, she has not been shown to have the requisite training or experience necessary to render her competent to state that her symptoms rise to the level of a hearing loss disability, as required for an award of service connection.  Rather, such a determination is medical in nature and made by a mechanical application of audiometric test findings to the specific criteria set forth in section 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (noting that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed").  

Even assuming for the sake of argument that the appellant did exhibit a current hearing loss disability, the Board notes that the record contains no indication that such hearing loss is causally related to the appellant's active service or any incident therein, including exposure to acoustic trauma.  There is no medical evidence suggesting a nexus between the appellant's current hearing loss symptoms and her active service, nor has the appellant provided credible evidence of continuous hearing loss symptomatology since service.  Indeed, at her November 2011 Board hearing, she acknowledged that she had had no symptoms of decreased hearing acuity or tinnitus at service separation.  Rather, she indicated that her hearing loss symptoms later developed "as time was goin' on."  Hearing transcript at page 15.  

In summary, the Board finds that the most probative evidence of record shows that hearing loss was not present during the appellant's active service, manifest to a compensable degree within one year of service separation, nor does the record contain any indication that the appellant has a current hearing loss disability which is causally related to her active service or any incident therein, including exposure to acoustic trauma.  Given these findings, the Board concludes that the preponderance of the evidence in this case is against the claim of service connection for hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Dental disability, claimed as a gum condition

The appellant also seeks service connection for a dental disability, specifically a gum condition, for purposes of VA compensation.  She reports that she developed gingivitis and bleeding gums in service which continued and worsened after service separation, requiring significant periodontal work.  After carefully considering the evidence of record and the applicable legal criteria, the Board finds that the criteria for service connection for a dental disability for VA compensation purposes have not been met.  

The appellant's service dental records do indeed confirm that she was seen for periodontal disease shortly before her separation from active service.  The post-service evidence includes VA clinical records showing that the appellant currently has upper dentures and a lower bridge.  No other dental disability has been shown or alleged.  

As set forth above, service connection for VA compensation purposes is only available for certain types of dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  For example, VA compensation is available for loss of teeth only if the lost masticatory surface cannot be restored by suitable prosthesis and if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2011) (Note).  Regulations specifically provide that replaceable missing teeth (i.e. with a bridge or denture) and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381 (2011).  

Under these criteria, the Board finds that service connection may not be established for the appellant's claimed periodontal disease or for her replaceable missing teeth.  The record otherwise contains no indication the appellant currently exhibits any potentially compensable dental disability, such as osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, maxilla, ramus, or coronoid process; loss of the hard palate, not replaceable by prosthesis; nonunion of the mandible; limited motion of the temporomandibular articulation; or loss of teeth due to loss of substance of the body of the maxilla or mandible, which was incurred in service.  Id.  Indeed, she has not specifically contended otherwise.  The appellant was asked to submit or identify additional evidence in support of her claim, but she failed to respond.  

Under these circumstances, service connection for a dental disability for VA compensation purposes is not warranted.

Right and left knee disabilities

As set forth above, in an August 1983 rating decision, the RO denied the appellant's claim of service connection for a bilateral knee condition, finding that the condition had preexisted service and had not been aggravated during service.  

Although the appellant was duly notified of the RO's decision and her appellate rights, she did not perfect an appeal within the applicable time period.  Neither she nor her representative has contended otherwise.  Thus, the RO's August 1983 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In this appeal, the appellant seeks to reopen her claim of service connection for right and left knee disabilities.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

In this case, the evidence received since the last final rating decision in August 1983 denying service connection for a bilateral knee condition includes the appellant's November 2011 hearing testimony to the effect that she did not experience knee symptoms prior to her period of active service, that she developed chronic pain and swelling in her knees during basic training which worsened to the point that she was given a permanent physical profile, and that since her service separation, her knee symptoms have continued to worsen to the point that she may require a total knee replacement.  Obviously, the appellant's hearing testimony is new in that it was not of record at the time of the prior denial.  Moreover, given the basis for the prior denial of the appellant's claim, and presuming the credibility of the appellant's hearing testimony, the Board finds that it relates to unestablished facts necessary to substantiate the claims of service connection for right and left knee disabilities and raises a reasonable possibility of substantiating such claims.  

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim); see also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a dental disability, claimed as a gum condition, for VA compensation purposes is denied.

New and material evidence having been received, the claims of entitlement to service connection for right and left knee disabilities are reopened.


REMAND

As set forth above, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Again, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

The Court has provided additional guidance on this matter, holding that the third prong discussed above is a "low threshold," one which may be satisfied by evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A review of the record indicates that the appellant has not yet been afforded a VA medical examination in connection with her claims of service connection for left ankle, right knee, and left knee disabilities.  Given evidence of in-service knee and ankle symptoms and the appellant's reports of continuous post-service symptomatology, the Board finds an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of her claimed current left ankle disability.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left ankle disability identified on examination is (a) causally related to the appellant's active service or any incident therein; or (b) causally related to or aggravated by any of her service-connected disabilities, including right ankle strain, right leg strain, or left leg strain?

2.  The appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of her claimed right and left knee disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:  

(a) Did the appellant's right and left knee disabilities clearly and unmistakably preexist her period of active service?

(b) If so, did the preexisting right and left knee disabilities increase in severity during service beyond its natural progression?

(c)  If the appellant's right and left knee disabilities did not clearly and unmistakably preexist her period of active service, is it at least as likely as not (a 50 percent or greater probability) that any current right and/or left knee disability identified on examination is (i) causally related to the appellant's active service or any incident therein or (ii) causally related to or aggravated by any service-connected disability, including right and left leg strain or right ankle strain?

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and an appropriate opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


